485BXT File Nos. 333-143195 Allianz Vision NY (Legacy) delay amendment 811-05716 Class I.D. C000051278 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 35 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) One Chase Manhattan Plaza, 37th Floor, New York, New York 10005-1423 (Address of Depositor's Principal Executive Offices) (Zip Code) (212) 586-7733 (Depositor's Telephone Number, including Area Code) Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, New York 10005-1423 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on April 29, 2013 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: April 29, 2013 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts PARTS A, B and C WERE FILED IN REGISTRANT'S POST-EFFECTIVE AMENDMENT NO. 34 TO FORM N-4 ON FEBRUARY 4, 2 SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of New York on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 3rd day of April, 2013. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel By: WALTER R. WHITE(2) Walter R. White Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 3rd day of April, 2013. Signature Title Walter R. White(2) Chairman of the Board and Chief Executive Officer Giulio Terzariol(1) Director, Chief Financial Officer and Treasurer Stephen R. Herbert(1) Director Eugene T. Wilkinson(1) Director John O. Esch(1) Director, Vice President and Appointed Actuary Thomas P. Burns(1) Director and President Yvonne K. Franzese(1) Director By Power of Attorney incorporated by reference as exhibit EX-99.B13. from Registrant’s Post-Effective Amendment No. 20 to Form N-4 (File Nos. 333-143195 and 811-05716) electronically filed on August 26, 2010. By Power of Attorney incorporated by reference as exhibit EX-99.B13.b. from Post-Effective Amendment No. 28 to Registrant’s Form N-4 (File Nos. 333-143195 and 811-05716) electronically filed on February 16, 2012. By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel
